Exhibit CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Year Ended December 31, 2009 Consolidated Statements of Operations (Unaudited; in thousands, except per share amounts) Three Months Ended December 31, YearEnded December 31, 2009 2008 2009 2008 REVENUES: Minimum rents $ 182,718 $ 188,300 $ 693,911 $ 716,570 Percentage rents 7,163 8,509 16,422 18,375 Other rents 8,959 9,372 20,763 22,887 Tenant reimbursements 80,946 85,183 322,702 336,173 Management, development and leasing fees 1,980 2,459 7,372 19,393 Other 7,371 5,575 28,319 24,820 Total revenues 289,137 299,398 1,089,489 1,138,218 EXPENSES: Property operating 39,068 49,274 162,819 190,148 Depreciation and amortization 84,317 102,369 309,682 332,475 Real estate taxes 22,466 23,658 96,881 95,393 Maintenance and repairs 14,812 17,258 57,441 65,617 General and administrative 9,830 11,973 41,010 45,241 Loss on impairment of real estate 114,862 - 114,862 - Other 7,009 14,643 25,794 33,333 Total expenses 292,364 219,175 808,489 762,207 Income (loss) from operations (3,227 ) 80,223 281,000 376,011 Interest and other income 1,022 2,942 5,211 10,076 Interest expense (78,204 ) (79,473 ) (294,051 ) (313,209 ) Loss on extinguishment of debt (601 ) - (601 ) - Loss on impairment of investments (411 ) (11,403 ) (9,260 ) (17,181 ) Gain on sales of real estate assets 2,352 279 3,820 12,401 Equity in earnings of unconsolidated affiliates 3,622 1,523 5,489 2,831 Income tax benefit (provision) 619 (738 ) 1,222 (13,495 ) Income (loss) from continuing operations (74,828 ) (6,647 ) (7,170 ) 57,434 Operating income (loss) of discontinued operations (10 ) 347 122 1,809 Gain (loss) on discontinued operations 45 10 (17 ) 3,798 Net income (loss) (74,793 ) (6,290 ) (7,065 ) 63,041 Net (income) loss attributable to noncontrolling interests: Operating partnership 29,018 7,700 17,845 (7,495 ) Other consolidated subsidiaries (6,561 ) (6,010 ) (25,769 ) (23,959 ) Net income (loss) attributable to the Company (52,336 ) (4,600 ) (14,989 ) 31,587 Preferred dividends (5,454 ) (5,455 ) (21,818 ) (21,819 ) Net income (loss) attributable to common shareholders $ (57,790 ) $ (10,055 ) $ (36,807 ) $ 9,768 Basic per share data attributable to common shareholders: Income (loss) from continuing operations, net of preferred dividends $ (0.42 ) $ (0.15 ) $ (0.35 ) $ 0.10 Discontinued operations - - - 0.05 Net income (loss) attributable to common shareholders $ (0.42 ) $ (0.15 ) $ (0.35 ) $ 0.15 Weighted average common shares outstanding 137,878 66,360 106,366 66,313 Diluted per share data attributable to common shareholders: Income (loss) from continuing operations, net of preferred dividends $ (0.42 ) $ (0.15 ) $ (0.35 ) $ 0.10 Discontinued operations - - - 0.05 Net income (loss) attributable to common shareholders $ (0.42 ) $ (0.15 ) $ (0.35 ) $ 0.15 Weighted average common and potential dilutive common shares outstanding 137,878 66,360 106,366 66,418 Amounts attributable to common shareholders: Income (loss) from continuing operations, net of preferred dividends $ (57,815 ) $ (10,257 ) $ (36,878 ) $ 6,589 Discontinued operations 25 202 71 3,179 Net income (loss) attributable to common shareholders $ (57,790 ) $ (10,055 ) $ (36,807 ) $ 9,768 -1- CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Year Ended December 31, 2009 The Company's calculation of FFO allocable to Company shareholders is as follows: (in thousands, except per share data) Three Months Ended December 31, YearEnded December 31, 2009 2008 2009 2008 Net income (loss) attributable to common shareholders $ (57,790 ) $ (10,055 ) $ (36,807 ) $ 9,768 Noncontrolling interest in earnings (loss) of operating partnership (29,018 ) (7,700 ) (17,845 ) 7,495 Depreciation and amortization expense of: Consolidated properties 84,317 102,369 309,682 332,475 Unconsolidated affiliates 6,334 8,875 28,826 29,987 Discontinued operations - - - 892 Non-real estate assets (231 ) (257 ) (962 ) (1,027 ) Noncontrolling interests' share of depreciation and amortization (320 ) (15 ) (705 ) (958 ) (Gain) loss on discontinued operations (45 ) (10 ) 17 (3,798 ) Income tax provision on disposal of discontinued operations - - - 1,439 Funds from operations of the operating partnership 3,247 93,207 282,206 376,273 Loss on impairment of real estate 114,862 - 114,862 - Funds from operations of the operating partnership, excluding loss on impairment of real estate $ 118,109 $ 93,207 $ 397,068 $ 376,273 Funds from operations per diluted share $ 0.02 $ 0.80 $ 1.79 $ 3.21 Loss on impairment of real estate per diluted share 0.60 - 0.73 - Funds from operations, excluding loss on impairment of real estate, per diluted share $ 0.62 $ 0.80 $ 2.52 $ 3.21 Weighted average common and potential dilutive common shares outstanding with operating partnership units fully converted 189,866 117,022 157,970 117,051 Reconciliation of FFO of the operating partnershipto FFO allocable to Company shareholders: Funds from operations of the operating partnership $ 3,247 $ 93,207 $ 282,206 $ 376,273 Percentage allocable to Company shareholders (1) 72.63 % 56.72 % 67.35 % 56.70 % Funds from operations allocable to Company shareholders $ 2,358 $ 52,867 $ 190,066 $ 213,347 Funds from operations of the operating partnership, excluding loss on impairment of real estate $ 118,109 $ 93,207 $ 397,068 $ 376,273 Percentage allocable to Company shareholders (1) 72.63 % 56.72 % 67.35 % 56.70 % Funds from operations allocable to Company shareholders, excluding loss on impairment of real estate $ 85,783 $ 52,867 $ 267,425 $ 213,347 (1) Represents the weighted average number of common shares outstanding for the period divided by the sum of the weighted average number of common shares and the weighted average number of operating partnership units outstanding during the period.See the reconciliation of shares and operating partnership units on page 5. -2- CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Year Ended December 31, 2009 SUPPLEMENTAL FFO INFORMATION: Three Months Ended December 31, YearEnded December 31, (in thousands, except per share data) 2009 2008 2009 2008 Lease termination fees $ 2,871 $ 679 $ 7,284 $ 9,935 Lease termination fees per share $ 0.02 $ 0.01 $ 0.05 $ 0.08 Straight-line rental income $ 1,602 $ 2,087 $ 7,762 $ 6,137 Straight-line rental income per share $ 0.01 $ 0.02 $ 0.05 $ 0.05 Gains on outparcel sales $ 3,791 $ 1,111 $ 6,136 $ 15,963 Gains on outparcel sales per share $ 0.02 $ 0.01 $ 0.04 $ 0.14 Amortization of acquired above- and below-market leases $ 1,109 $ 3,950 $ 5,561 $ 10,735 Amortization of acquired above- and below-market leases per share $ 0.01 $ 0.03 $ 0.04 $ 0.09 Amortization of debt premiums $ 1,623 $ 1,991 $ 6,980 $ 7,909 Amortization of debt premiums per share $ 0.01 $ 0.02 $ 0.04 $ 0.07 Income tax benefit (provision) $ 619 $ (738 ) $ 1,222 $ (12,056 ) Income tax benefit (provision) per share $ - $ (0.01 ) $ 0.01 $ (0.10 ) Loss on impairment of real estate $ (114,862 ) $ - $ (114,862 ) $ - Loss on impairment of real estate per share $ (0.60 ) $ - $ (0.73 ) $ - Loss on impairment of investments $ (411 ) $ (11,403 ) $ (9,260 ) $ (17,181 ) Loss on impairment of investments per share $ - $ (0.10 ) $ (0.06 ) $ (0.15 ) -3- CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Year Ended December 31, 2009 Same-Center Net Operating Income (Dollars in thousands) Three Months Ended December 31, YearEnded December 31, 2009 2008 2009 2008 Net income (loss) attributable to the Company $ (52,336 ) $ (4,600 ) $ (14,989 ) $ 31,587 Adjustments: Depreciation and amortization 84,317 102,369 309,682 332,475 Depreciation and amortization from unconsolidated affiliates 6,334 8,875 28,826 29,987 Depreciation and amortization from discontinued operations - - - 892 Noncontrolling interests' share of depreciation and amortization in other consolidated subsidiaries (320 ) (15 ) (705 ) (958 ) Interest expense 78,204 79,473 294,051 313,209 Interest expense from unconsolidated affiliates 6,332 7,653 29,092 28,525 Noncontrolling interests' share of interest expense in other consolidated subsidiaries (238 ) (135 ) (933 ) (1,492 ) Loss on extinguishment of debt 601 - 601 - Abandoned projects expense 155 9,407 1,501 12,351 Gain on sales of real estate assets (2,352 ) (279 ) (3,820 ) (12,401 ) Gain on sales of real estate assets of unconsolidated affiliates (1,433 ) (832 ) (2,310 ) (3,548 ) Loss on impairment of investments 411 11,403 9,260 17,181 Loss on impairment of real estate 114,862 - 114,862 - Income tax (benefit) provision (619 ) 738 (1,222 ) 13,495 Noncontrolling interest in earnings (loss) of operating partnership (29,018 ) (7,700 ) (17,845 ) 7,495 (Gain) loss on discontinued operations (45 ) (10 ) 17 (3,798 ) Operating partnership's share of total NOI 204,855 206,347 746,068 765,000 General and administrative expenses 9,830 11,973 41,010 45,241 Management fees and non-property level revenues (6,488 ) (7,651 ) (22,711 ) (36,255 ) Operating partnership's share of property NOI 208,197 210,669 764,367 773,986 NOI of non-comparable centers (3,470 ) (4,925 ) (14,779 ) (11,946 ) Total same-center NOI $ 204,727 $ 205,744 $ 749,588 $ 762,040 Total same-center NOI percentage change -0.5 % -1.6 % Total same-center NOI $ 204,727 $ 205,744 $ 749,588 $ 762,040 Less lease termination fees (2,846 ) (717 ) (7,243 ) (9,927 ) Total same-center NOI, excluding lease termination fees $ 201,881 $ 205,027 $ 742,345 $ 752,113 Malls $ 184,549 $ 188,527 $ 674,157 $ 681,796 Associated centers 7,932 7,960 31,430 33,979 Community centers 3,487 3,492 13,972 14,641 Office and other 5,913 5,048 22,786 21,697 Total same-center NOI, excluding lease termination fees $ 201,881 $ 205,027 $ 742,345 $ 752,113 Percentage Change: Malls -2.1 % -1.1 % Associated centers -0.4 % -7.5 % Community centers -0.1 % -4.6 % Office and other 17.1 % 5.0 % Total same-center NOI, excluding lease termination fees -1.5 % -1.3 % -4- CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Year Ended December 31, 2009 Company's Share of Consolidated and Unconsolidated Debt (Dollars in thousands) December 31, 2009 Fixed Rate Variable Rate Total Consolidated debt $ 4,049,718 $ 1,566,421 $ 5,616,139 Noncontrolling interests' share of consolidated debt (23,737 ) (928 ) (24,665 ) Company's share of unconsolidated affiliates' debt 404,104 190,163 594,267 Company's share of consolidated and unconsolidated debt $ 4,430,085 $ 1,755,656 $ 6,185,741 Weighted average interest rate 5.95 % 3.07 % 5.13 % December 31, 2008 Fixed Rate Variable Rate Total Consolidated debt $ 4,608,347 $ 1,487,329 $ 6,095,676 Noncontrolling interests' share of consolidated debt (23,648 ) (928 ) (24,576 ) Company's share of unconsolidated affiliates' debt 418,761 143,468 562,229 Company's share of consolidated and unconsolidated debt $ 5,003,460 $ 1,629,869 $ 6,633,329 Weighted average interest rate 5.96 % 2.02 % 4.99 % Debt-To-Total-Market Capitalization Ratio as of December 31, 2009 (In thousands, except stock price) Shares Outstanding Stock Price (1) Value Common stock and operating partnership units 189,837 $ 9.67 $ 1,835,724 7.75% Series C Cumulative Redeemable Preferred Stock 460 250.00 115,000 7.375% Series D Cumulative Redeemable Preferred Stock 700 250.00 175,000 Total market equity 2,125,724 Company's share of total debt 6,185,741 Total market capitalization $ 8,311,465 Debt-to-total-market capitalization ratio 74.4 % (1) Stock price for common stock and operating partnership units equals the closing price of the common stock on December 31, 2009.The stock price for the preferred stock represents the liquidation preference of each respective series of preferred stock. Reconciliation of Shares and Operating Partnership Units Outstanding (In thousands) Three Months Ended December 31, YearEnded December 31, 2009: Basic Diluted Basic Diluted Weighted average shares - EPS 137,878 137,878 106,366 106,366 Weighted average diluted shares for FFO (2) - 39 - 37 Weighted average operating partnership units 51,949 51,949 51,567 51,567 Weighted average shares- FFO 189,827 189,866 157,933 157,970 2008: Weighted average shares - EPS 66,360 66,360 66,313 66,418 Weighted average diluted shares for FFO (2) - 34 - - Weighted average operating partnership units 50,628 50,628 50,633 50,633 Weighted average shares- FFO 116,988 117,022 116,946 117,051 Dividend Payout Ratio Three Months Ended December 31, YearEnded December 31, 2009 2008 2009 2008 Weighted average dividend per share $ 0.10371 $ 0.37255 $ 0.74032 $ 2.02396 FFO per diluted, fully converted share (3) $ 0.02 $ 0.80 $ 1.79 $ 3.21 Dividend payout ratio 518.6 % 46.6 % 41.4 % 63.1 % (2) Because the Company incurred net losses during the three months ended December 31, 2009 and 2008 and during the year ended December 31, 2009, there are no potentially dilutive shares recognized in the number of diluted weighted average shares for EPS purposes for those periods due to their anti-dilutive nature.However, because FFO was positive during these periods, the dilutive shares are recognized in the number of diluted weighted average shares for purposes of calculating FFO per share. (3) FFO per diluted, fully converted share for the three months and year ended December 31, 2009 includes the impact of a non-cash impairment of real estate of $0.60 and $0.73, respectively, per share. -5- CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Year Ended December 31, 2009 Consolidated Balance Sheets (Unaudited,in thousands except share data) December 31, 2009 2008 ASSETS Real estate assets: Land $ 956,750 $ 902,504 Buildings and improvements 7,569,015 7,503,334 8,525,765 8,405,838 Accumulated depreciation (1,505,840 ) (1,310,173 ) 7,019,925 7,095,665 Developments in progress 85,110 225,815 Net investment in real estate assets 7,105,035 7,321,480 Cash and cash equivalents 48,062 51,227 Cash in escrow - 2,700 Receivables: Tenant, net of allowance 73,170 74,402 Other 8,162 12,145 Mortgage and other notes receivable 38,208 58,961 Investments in unconsolidated affiliates 186,523 207,618 Intangible lease assets and other assets 279,950 305,802 $ 7,739,110 $ 8,034,335 LIABILITIES, REDEEMABLE NONCONTROLLING INTERESTS AND EQUITY Mortgage and other indebtedness $ 5,616,139 $ 6,095,676 Accounts payable and accrued liabilities 258,333 329,991 Total liabilities 5,874,472 6,425,667 Commitments and contingencies Redeemable noncontrolling interests: Redeemable noncontrolling partnership interests 22,689 18,393 Redeemable noncontrolling preferred joint venture interest 421,570 421,279 Total redeemable noncontrolling interests 444,259 439,672 Shareholders' equity: Preferred Stock, $.01 par value, 15,000,000 shares authorized: 7.75% Series C Cumulative Redeemable Preferred Stock, 460,000 shares outstanding 5 5 7.375% Series D Cumulative Redeemable Preferred Stock, 700,000 shares outstanding 7 7 Common Stock, $.01 par value, 180,000,000 shares authorized, 137,888,408 and 66,394,844 issued and outstanding in 2009 and 2008, respectively 1,379 664 Additional paid-in capital 1,399,654 993,941 Accumulated other comprehensive income (loss) 491 (12,786 ) Accumulated deficit (283,640 ) (193,307 ) Total shareholders' equity 1,117,896 788,524 Noncontrolling interests 302,483 380,472 Total equity 1,420,379 1,168,996 $ 7,739,110 $ 8,034,335 -6- CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Year Ended December 31, 2009 The Company presents the ratio of earnings before interest, taxes, depreciation and amortization (EBITDA) to interest because the Company believes that the EBITDA to interest coverage ratio, along with cash flows from operating activities, investing activities and financing activities, provides investors an additional indicator of the Company's ability to incur and service debt. Ratio of EBITDA to Interest Expense (Dollars in thousands) Three Months Ended December 31, YearEnded December 31, 2009 2008 2009 2008 EBITDA: Net income (loss) attributable to the Company $ (52,336 ) $ (4,600 ) $ (14,989 ) $ 31,587 Adjustments: Depreciation and amortization 84,317 102,369 309,682 332,475 Depreciation and amortization from unconsolidated affiliates 6,334 8,875 28,826 29,987 Depreciation and amortization from discontinued operations - - - 892 Noncontrolling interests' share of depreciation and amortization inother consolidated subsidiaries (320 ) (15 ) (705 ) (958 ) Interest expense 78,204 79,473 294,051 313,209 Interest expense from unconsolidated affiliates 6,332 7,653 29,092 28,525 Noncontrolling interests' share of interest expense inother consolidated subsidiaries (238 ) (135 ) (933 ) (1,492 ) Loss on extinguishment of debt 601 - 601 - Income and other taxes (207 ) 1,343 1,275 16,345 Loss on impairment of real estate 114,862 - 114,862 - Loss on impairment of investments 411 11,403 9,260 17,181 Abandoned projects 155 9,407 1,501 12,351 Noncontrolling interest in earnings (loss) of operating partnership (29,018 ) (7,700 ) (17,845 ) 7,495 (Gain) loss on discontinued operations (45 ) (10 ) 17 (3,798 ) Company's share of total EBITDA $ 209,052 $ 208,063 $ 754,695 $ 783,799 Interest Expense: Interest expense $ 78,204 $ 79,473 $ 294,051 $ 313,209 Interest expense from unconsolidated affiliates 6,332 7,653 29,092 28,525 Noncontrolling interests' share of interest expense inother consolidated subsidiaries (238 ) (135 ) (933 ) (1,492 ) Company's share of total interest expense $ 84,298 $ 86,991 $ 322,210 $ 340,242 Ratio of EBITDA to Interest Expense 2.48 2.39 2.34 2.30 Reconciliation of EBITDA to Cash Flows Provided By Operating Activities (In thousands) Three Months Ended December 31, YearEnded December 31, 2009 2008 2009 2008 Company's share of total EBITDA $ 209,052 $ 208,063 $ 754,695 $ 783,799 Interest expense (78,204 ) (79,473 ) (294,051 ) (313,209 ) Noncontrolling interests' share of interest expense in other consolidated subsidiaries 238 135 933 1,492 Income and other taxes 207 (1,343 ) (1,275 ) (16,345 ) Amortization of deferred financing costs and non-real estate depreciation included in operating expense 4,941 2,362 11,982 9,382 Amortization of debt premiums (1,623 ) (1,991 ) (6,980 ) (7,909 ) Amortization of above- and below- market leases (1,144 ) (3,763 ) (5,655 ) (10,659 ) Depreciation and interest expense from unconsolidated affiliates (12,666 ) (16,528 ) (57,918 ) (58,512 ) Noncontrolling interests' share of depreciation and amortization in other consolidated subsidiaries 320 15 705 958 Noncontrolling interest in earnings of other consolidated subsidiaries 6,561 6,010 25,769 23,959 Realized foreign currency (gain) loss (11 ) - 65 - Gains on outparcel sales (2,352 ) (279 ) (3,820 ) (12,401 ) Income tax benefit from stock options - - - 7,472 Equity in earnings of unconsolidated affiliates (3,622 ) (1,523 ) (5,489 ) (2,831 ) Distributions from unconsolidated affiliates 4,490 4,757 12,665 15,661 Share-based compensation 797 988 3,160 5,016 Changes in operating assets and liabilities 6,807 (12,436 ) (3,148 ) (6,780 ) Cash flows provided by operating activities $ 133,791 $ 104,994 $ 431,638 $ 419,093 -7- CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Year Ended December 31, 2009 Schedule of Mortgage and Other Indebtedness as of December 31, 2009 (Dollars in thousands ) Balance Location Property Original Maturity Date Original Extended Maturity Date Interest Rate Balance Fixed Variable Operating Properties: Fairview Heights, IL St. Clair Square Apr-10 - 7.50 % $ 57,237 $ 57,237 $ - Little Rock, AR Park Plaza Mall May-10 - 8.69 % 38,856 38,856 - Spartanburg, SC WestGate Crossing Jul-10 - 8.42 % 9,024 9,024 - Pearland, TX Pearland Office Jul-10 Jul-12 1.40 % 7,563 (a) - 7,563 Pearland, TX Pearland Town Center Jul-10 Jul-12 1.40 % 126,586 (a) - 126,586 Burnsville, MN Burnsville Center Aug-10 - 8.00 % 61,519 61,519 - Roanoke, VA Valley View Mall Sep-10 - 8.61 % 40,989 40,989 - Beaumont, TX Parkdale Crossing Sep-10 - 5.01 % 7,674 7,674 - Beaumont, TX Parkdale Mall Sep-10 - 5.01 % 48,603 48,603 - Burlington, NC Alamance Crossing Sep-10 Sep-11 1.48 % 61,483 40,000 21,483 Nashville, TN CoolSprings Galleria Sep-10 - 6.22 % 121,339 121,339 - Stillwater, OK Lakeview Pointe Nov-10 - 1.24 % 14,950 - 14,950 Stroud, PA Stroud Mall Dec-10 - 8.42 % 29,794 29,794 - Wausau, WI Wausau Center Dec-10 - 6.70 % 11,226 11,226 - York, PA York Galleria Dec-10 - 8.34 % 47,595 47,595 - Statesboro, GA Statesboro Crossing Feb-11 Feb-13 1.23 % 15,848 - 15,848 St. Louis, MO West County Center - restaurant village Mar-11 Mar-13 1.23 % 27,634 - 27,634 Lexington, KY Fayette Mall Jul-11 - 7.00 % 86,847 86,847 - St. Louis, MO Mid Rivers Mall Jul-11 - 7.24 % 78,748 78,748 - Panama City, FL Panama City Mall Aug-11 - 7.30 % 37,141 37,141 - Chattanooga, TN CBL Center II Aug-11 - 4.50 % 11,599 - 11,599 Asheville,NC Asheville Mall Sep-11 - 6.98 % 63,431 63,431 - Nashville, TN Rivergate Mall Sep-11 Sep-13 5.85 % 87,500 (b) 87,500 - Milford, CT Milford Marketplace Jan-12 Jan-13 3.73 % 17,100 - 17,100 Ft. Smith, AR Massard Crossing Feb-12 - 7.54 % 5,495 5,495 - Houston, TX Willowbrook Plaza Feb-12 - 7.54 % 28,115 28,115 - Vicksburg, MS Pemberton Plaza Feb-12 - 7.54 % 1,877 1,877 - High Point, NC Oak Hollow Mall Feb-12 - 4.50 % 39,397 39,397 - Fayetteville, NC Cross Creek Mall Apr-12 - 7.40 % 59,056 59,056 - Colonial Heights, VA Southpark Mall May-12 - 7.00 % 33,241 33,241 - Asheboro, NC Randolph Mall Jul-12 - 6.50 % 13,311 13,311 - Douglasville, GA Arbor Place Jul-12 - 6.51 % 69,110 69,110 - Douglasville, GA The Landing At Arbor Place Jul-12 - 6.51 % 7,801 7,801 - Jackson, TN Old Hickory Mall Jul-12 - 6.51 % 30,527 30,527 - Louisville, KY Jefferson Mall Jul-12 - 6.51 % 38,498 38,498 - North Charleston, SC Northwoods Mall Jul-12 - 6.51 % 55,119 55,119 - Racine, WI Regency Mall Jul-12 - 6.51 % 30,188 30,188 - Saginaw, MI Fashion Square Jul-12 - 6.51 % 52,914 52,914 - Spartanburg, SC WestGate Mall Jul-12 - 6.50 % 47,816 47,816 - Chattanooga, TN CBL Center Aug-12 - 6.25 % 13,416 13,416 - Livonia, MI Laurel Park Place Dec-12 - 8.50 % 47,212 47,212 - Monroeville, PA Monroeville Mall Jan-13 - 5.73 % 117,400 117,400 - Greensburg, PA Westmoreland Mall Mar-13 - 5.05 % 71,360 71,360 - St. Louis, MO West County Center Apr-13 - 5.19 % 152,207 152,207 - Columbia, SC Columbia Place Sep-13 - 5.45 % 29,245 29,245 - St. Louis, MO South County Center Oct-13 - 4.96 % 77,449 77,449 - Joplin, MO Northpark Mall Mar-14 - 5.75 % 37,099 37,099 - Laredo, TX Mall del Norte Dec-14 - 5.04 % 113,400 113,400 - Rockford, IL CherryVale Mall Oct-15 - 5.00 % 87,736 87,736 - Brookfield, IL Brookfield Square Nov-15 - 5.08 % 98,241 98,241 - Madison, WI East Towne Mall Nov-15 - 5.00 % 74,787 74,787 - Madison, WI West Towne Mall Nov-15 - 5.00 % 105,636 105,636 - -8- CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Year Ended December 31, 2009 Balance Location Property Original Maturity Date Original Extended Maturity Date Interest Rate Balance Fixed Variable Bloomington, IL Eastland Mall Dec-15 - 5.85 % 59,400 59,400 - Decatur, IL Hickory Point Mall Dec-15 - 5.85 % 31,318 31,318 - Overland Park, KS Oak Park Mall Dec-15 - 5.85 % 275,700 275,700 - Janesville, WI Janesville Mall Apr-16 - 8.38 % 9,014 9,014 - Akron, OH Chapel Hill Mall Aug-16 - 6.10 % 73,674 73,674 - Chattanooga, TN Hamilton Place Aug-16 - 5.86 % 111,730 111,730 - Chesapeake, VA Greenbrier Mall Aug-16 - 5.91 % 81,203 81,203 - Midland, MI Midland Mall Aug-16 - 6.10 % 36,358 36,358 - St. Louis, MO Chesterfield Mall Sep-16 - 5.74 % 140,000 140,000 - Southaven, MS Southaven Towne Center Jan-17 - 5.50 % 44,094 44,094 - Cary, NC Cary Towne Center Mar-17 - 8.50 % 69,715 69,715 - Charleston, SC Citadel Mall Apr-17 - 5.68 % 72,458 72,458 - Chattanooga, TN Hamilton Corner Apr-17 - 5.67 % 16,418 16,418 - Fairview Heights, IL The Shoppes at St. Clair Square Apr-17 - 5.67 % 21,678 21,678 - Lafayette, LA Mall of Acadiana Apr-17 - 5.67 % 144,902 144,902 - Layton, UT Layton Hills Mall Apr-17 - 5.66 % 103,565 103,565 - Lexington, KY The Plaza at Fayette Mall Apr-17 - 5.67 % 42,777 42,777 - Cincinnati, OH Eastgate Crossing May-17 - 5.66 % 16,129 16,129 - Nashville, TN Courtyard at Hickory Hollow Oct-18 - 6.00 % 1,824 1,824 - Nashville, TN Hickory Hollow Mall Oct-18 - 6.00 % 31,572 31,572 - Winston-Salem, NC Hanes Mall Oct-18 - 6.99 % 162,041 162,041 - Daytona Beach, FL Volusia Mall Jul-19 - 8.00 % 57,303 57,303 - Terre Haute, IN Honey Creek Mall Jul-19 - 8.00 % 33,311 33,311 - SUBTOTAL $ 4,284,123 $ 4,041,360 $ 242,763 Weighted average interest rate 5.75 % 5.99 % 1.89 % Debt Premiums (Discounts): (c) Little Rock, AR Park Plaza Mall May-10 - 8.69 % $ 364 $ 364 $ - Roanoke, VA Valley View Mall Sep-10 - 8.61 % 1,057 1,057 - St. Louis, MO Mid Rivers Mall Jul-11 - 7.24 % 2,002 2,002 - Fayetteville, NC Cross Creek Mall Apr-12 - 7.40 % 3,052 3,052 - Colonial Heights, VA Southpark Mall May-12 - 7.00 % 1,382 1,382 - Livonia, MI Laurel Park Place Dec-12 - 8.50 % 4,328 4,328 - Monroeville, PA Monroeville Mall Jan-13 - 5.73 % 1,368 1,368 - St. Louis, MO West County Center Apr-13 - 5.19 % (2,670 ) (2,670 ) - St. Louis, MO South County Center Oct-13 - 4.96 % (1,381 ) (1,381 ) - Joplin, MO Northpark Mall Mar-14 - 5.75 % 323 323 - St. Louis, MO Chesterfield Mall Sep-16 - 5.74 % (1,787 ) (1,787 ) - SUBTOTAL $ 8,038 $ 8,038 $ - Weighted average interest rate 4.69 % 4.69 % Total Loans On Operating Properties And Debt Premiums (Discounts) $ 4,292,161 $ 4,049,398 $ 242,763 Weighted average interest rate 5.75 % 5.98 % 1.89 % Construction Loans: D'lberville, MS The Promenade Dec-10 Dec-11 2.02 % $ 79,085 (d) $ - $ 79,085 Pittsburgh,PA Settler's Ridge Jun-11 Dec-12 3.24 % 47,873 - 47,873 SUBTOTAL $ 126,958 $ - $ 126,958 -9- CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Year Ended December 31, Balance Location Property Original Maturity Date Original Extended Maturity Date Interest Rate Balance Fixed Variable Credit Facilities: Secured credit facilities: $560,000 capacity Aug-11 Apr-14 2.55 % $ 337,356 (e) $ - $ 337,356 $525,000 capacity Feb-12 Feb-13 5.50 % 421,850 - 421,850 $105,000 capacity Jun-11 - 0.00 % - - - Total secured facilities 5.50 % 759,206 - 759,206 Unsecured term facilities: General Apr-11 Apr-13 1.94 % 228,000 - 228,000 Starmount Nov-10 Nov-12 1.49 % 209,494 - 209,494 Total term facilities 1.73 % 437,494 - 437,494 SUBTOTAL 3.29 % $ 1,196,700 $ - $ 1,196,700 Other $ 320 $ 320 $ - Total Consolidated Debt $ 5,616,139 $ 4,049,718 $ 1,566,421 Weighted average interest rate 5.15 % 5.98 % 3.01 % Plus CBL's Share Of Unconsolidated Affiliates' Debt: Ft. Myers, FL Gulf Coast Town Center Phase III Apr-10 Apr-12 1.73 % $ 11,561 $ - $ 11,561 Huntsville, AL Parkway Place Jun-10 - 1.24 % 25,808 - 25,808 Lee's Summit, MO Summit Fair Jun-10 - 5.25 % 18,816 (f) - 18,816 Del Rio, TX Plaza del Sol Aug-10 - 9.15 % 259 259 - West Melbourne, FL Hammock Landing Aug-10 Aug-13 4.50 % 40,981 - 40,981 West Melbourne, FL Hammock Landing Aug-10 Aug-11 2.23 % 3,276 - 3,276 York, PA York Town Center Oct-11 - 1.49 % 20,358 - 20,358 Port Orange, FL The Pavilion at Port Orange Dec-11 Dec-13 4.50 % 69,363 - 69,363 Greensboro, NC Bank of America Building Apr-13 - 5.33 % 4,625 4,625 - Greensboro, NC First Citizens Bank Building Apr-13 - 5.33 % 2,555 2,555 - Greensboro, NC First National Bank Building Apr-13 - 5.33 % 405 405 - Greensboro, NC Friendly Center Apr-13 - 5.33 % 38,813 38,813 - Greensboro, NC Friendly Center Office Building Apr-13 - 5.33 % 1,100 1,100 - Greensboro, NC Green Valley Office Building Apr-13 - 5.33 % 971 971 - Greensboro, NC Renaissance Center Phase II Apr-13 - 5.22 % 7,850 7,850 - Greensboro, NC Wachovia Office Building Apr-13 - 5.33 % 1,533 1,533 - Myrtle Beach, SC Coastal Grand-Myrtle Beach Oct-14 - 5.09 % 44,139 44,139 - El Centro, CA Imperial Valley Mall Sep-15 - 4.99 % 33,595 33,595 - Raleigh, NC Triangle Town Center Dec-15 - 5.74 % 96,942 96,942 - Greensboro, NC Renaissance Center Phase I Jul-16 - 5.61 % 17,785 17,785 - Clarksville, TN Governor's Square Mall Sep-16 - 8.23 % 12,377 12,377 - Paducah, KY Kentucky Oaks Mall Jan-17 - 5.27 % 13,698 13,698 - Greensboro, NC Shops at Friendly Center Jan-17 - 5.90 % 21,630 21,630 - Harrisburg, PA High Pointe Commons May-17 - 5.74 % 7,456 7,456 - Ft. Myers, FL Gulf Coast Town Center Phase I Jul-17 - 5.60 % 95,400 95,400 - Harrisburg, PA High Pointe Commons Phase II Jul-17 - 6.10 % 2,971 2,971 - SUBTOTAL $ 594,267 $ 404,104 $ 190,163 Less Minority Interests' Share Of Consolidated Debt: Minority Interest % Chattanooga, TN CBL Center 8.00 % 6.25 % $ (1,073 ) $ (1,073 ) - Chattanooga, TN CBL Center II 8.00 % 4.50 % (928 ) - (928 ) Chattanooga, TN Hamilton Corner 10.00 % 5.67 % (1,642 ) (1,642 ) - Chattanooga, TN Hamilton Place 10.00 % 5.86 % (11,173 ) (11,173 ) - High Point, NC Oak Hollow Mall 25.00 % 4.50 % (9,849 ) (9,849 ) - SUBTOTAL $ (24,665 ) $ (23,737 ) $ (928 ) Company's Share Of Consolidated And Unconsolidated Debt $ 6,185,741 $ 4,430,085 $ 1,755,656 Weighted average interest rate 5.13 % 5.95 % 3.07 % -10- CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Year Ended December 31, Balance Location Property Original Maturity Date Original Extended Maturity Date Interest Rate Balance Fixed Variable Total Debt of Unconsolidated Affiliates: Ft. Myers, FL Gulf Coast Town Center Phase III Apr-10 Apr-12 1.73 % $ 11,561 $ - $ 11,561 Huntsville, AL Parkway Place Jun-10 - 1.24 % 51,616 - 51,616 Lee's Summit, MO Summit Fair Jun-10 - 5.25 % 69,688 - 69,688 Del Rio, TX Plaza del Sol Aug-10 - 9.15 % 513 513 - West Melbourne, FL Hammock Landing Aug-10 Aug-13 4.50 % 40,981 - 40,981 West Melbourne, FL Hammock Landing Aug-10 Aug-11 2.23 % 3,276 - 3,276 York, PA York Town Center Oct-11 - 1.49 % 40,717 - 40,717 Port Orange, FL The Pavilion at Port Orange Dec-11 Jun-13 4.50 % 69,363 - 69,363 Greensboro, NC Bank of America Building Apr-13 - 5.33 % 9,250 9,250 - Greensboro, NC First Citizens Bank Building Apr-13 - 5.33 % 5,110 5,110 - Greensboro, NC First National Bank Building Apr-13 - 5.33 % 809 809 - Greensboro, NC Friendly Center Apr-13 - 5.33 % 77,625 77,625 - Greensboro, NC Friendly Center Office Building Apr-13 - 5.33 % 2,199 2,199 - Greensboro, NC Green Valley Office Building Apr-13 - 5.33 % 1,941 1,941 - Greensboro, NC Renaissance Center Phase II Apr-13 - 5.22 % 15,700 15,700 - Greensboro, NC Wachovia Office Building Apr-13 - 5.33 % 3,066 3,066 - Myrtle Beach, SC Coastal Grand-Myrtle Beach Oct-14 - 5.09 % 88,279 (g) 88,279 - El Centro, CA Imperial Valley Mall Sep-15 - 4.99 % 55,992 55,992 - Raleigh, NC Triangle Town Center Dec-15 - 5.74 % 193,884 193,884 - Greensboro, NC Renaissance Center Phase I Jul-16 - 5.61 % 35,569 35,569 - Clarksville, TN Governor's Square Mall Sep-16 - 8.23 % 25,944 25,944 - Paducah, KY Kentucky Oaks Mall Jan-17 - 5.27 % 27,396 27,396 - Greensboro, NC Shops at Friendly Center Jan-17 - 5.90 % 43,261 43,261 - Harrisburg, PA High Pointe Commons May-17 - 5.74 % 14,912 14,912 - Ft. Myers, FL Gulf Coast Town Center Phase I Jul-17 - 5.60 % 190,800 190,800 - Harrisburg, PA High Pointe Commons Phase II Jul-17 - 6.10 % 5,942 5,942 - $ 1,085,394 $ 798,192 $ 287,202 Weighted average interest rate 5.05 % 5.59 % 3.53 % (a) The Company has entered into an interest rate cap on a total notional amount of $129,000 related to it's Pearland, TX properties to limit the maximum rate of interest that may be applied to the variable-rate loan to 5.55%.The cap terminates in July 2010. (b) The Company has entered into an interest rate swap on a notional amount of $87,500 related to Rivergate Mall to effectively fix the interest rate on that variable-rate loan. Therefore, this amount is currently reflected as having a fixed rate. (c) The weighted average interest rates used for debt premiums (discounts) reflect the market interest rate in effect as of the assumption of the related debt. (d) The Company has entered into an interest rate cap on a notional amount of $80,000 related to The Promenade to limit the maximum interest rate that may be applied to the variable-rate loan to 4.00%.The cap terminates in December 2010.Loan proceeds in the amount of $66,552 of the total debt balance reported have been drawn by the Company and the remainder of the balance has been placed in a restricted cash account to provide for future development costs to be incurred. (e) The Company has closed on an extension and modification of its previously unsecured $560.0 million credit facility.The facility will be converted over an 18-month period into a new secured facility. (f) Represents the 27% share of the outstanding balance of the construction financing that the Company has guaranteed.The maximum amount that the Company has guaranteed is $31,554. (g) Represents a first mortgage securing the property.In addition to the first mortgage, there is also $18,000 of B-notes that are payable to the Company and its joint venture partner, each of which hold -11- CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Year Ended December 31, 2009 Schedule of Maturities of Mortgage and Other Indebtedness Based on Outstanding Balances as of December 31, 2009 (Dollars in thousands ) Based on Maturity Dates As Though All Extension Options Available Have Been Exercised: Year Consolidated Debt CBL's Share of Unconsolidated Affiliates' Debt Noncontrolling Interests' Share of Consolidated Debt CBL's Share of Consolidated and Unconsolidated Debt % of Total 2010 $ 488,806 $ 44,883 $ - $ 533,689 8.63 % 2011 418,334 23,634 (928 ) 441,040 7.13 % 2012 964,609 11,561 (10,922 ) 965,248 15.60 % 2013 1,245,593 168,196 - 1,413,789 22.86 % 2014 487,855 44,139 - 531,994 8.60 % 2015 732,818 130,537 - 863,355 13.96 % 2016 451,979 30,162 (11,173 ) 470,968 7.61 % 2017 531,736 141,155 (1,642 ) 671,249 10.85 % 2018 195,437 - - 195,437 3.16 % 2019 90,614 - - 90,614 1.46 % 2020 320 - - 320 0.01 % Face Amount of Debt 5,608,101 594,267 (24,665 ) 6,177,703 99.87 % Net Premiums on Debt 8,038 - - 8,038 0.13 % Total $ 5,616,139 $ 594,267 $ (24,665 ) $ 6,185,741 100.00 % Based on Original Maturity Dates as of December 31, 2009: Year Consolidated Debt CBL's Share of Unconsolidated Affiliates' Debt Noncontrolling Interests' Share of Consolidated Debt CBL's Share of Consolidated and Unconsolidated Debt % of Total 2010 $ 973,017 $ 100,701 $ - $ 1,073,718 17.36 % 2011 1,021,977 89,721 (928 ) 1,110,770 17.96 % 2012 1,012,043 - (10,922 ) 1,001,121 16.18 % 2013 447,661 57,852 - 505,513 8.17 % 2014 150,499 44,139 - 194,638 3.15 % 2015 732,818 130,537 - 863,355 13.96 % 2016 451,979 30,162 (11,173 ) 470,968 7.61 % 2017 531,736 141,155 (1,642 ) 671,249 10.85 % 2018 195,437 - - 195,437 3.16 % 2019 90,614 - - 90,614 1.46 % 2020 320 - - 320 0.01 % Face Amount of Debt 5,608,101 594,267 (24,665 ) 6,177,703 99.87 % Net Premiums on Debt 8,038 - - 8,038 0.13 % Total $ 5,616,139 $ 594,267 $ (24,665 ) $ 6,185,741 100.00 % Debt Covenant Compliance Ratios as of December 31, 2009: Unsecured Line of Credit Required Actual In Compliance Debt to Gross Asset Value <65 % 55 % Yes Interest Coverage Ratio >1.75 x 2.34 x Yes Debt Service Coverage Ratio >1.50 x 1.87 x Yes -12- CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Year Ended December 31, 2009 New and Renewal Leasing Activity of Same Small Shop Space Less Than 10,000 Square Feet Property Type Square Feet Prior Gross Rent PSF New Initial Gross Rent PSF % Change Initial New Average Gross Rent PSF (2) % Change Average Quarter: All Property Types (1) 782,557 $ 39.49 $ 32.40 -18.0 % $ 33.13 -16.1 % Stabilized malls 732,015 40.77 33.23 -18.5 % 33.96 -16.7 % New leases 119,027 41.05 36.61 -10.8 % 38.47 -6.3 % Renewal leases 612,988 40.72 32.57 -20.0 % 33.08 -18.8 % Year to Date: All Property Types (1) 2,454,311 $ 38.82 $ 33.19 -14.5 % $ 34.09 -12.2 % Stabilized malls 2,215,105 40.73 34.72 -14.8 % 35.66 -12.4 % New leases 560,589 43.89 38.43 -12.4 % 40.83 -7.0 % Renewal leases 1,654,516 39.66 33.46 -15.6 % 33.91 -14.5 % Total Leasing Activity Square Feet Quarter: Total Leased 1,314,836 Operating Portfolio 1,199,462 Development Portfolio 115,374 Year to Date: Total Leased 5,044,357 Operating Portfolio 4,668,187 Development Portfolio 376,170 Average Annual Base Rents Per Square Foot By Property Type of Small Shop Space Less Than 10,000 Square Feet As of December 31, 2009 2008 Stabilized malls $ 29.40 $ 29.46 Non-stabilized malls 25.81 25.81 Associated centers 11.75 11.91 Community centers 14.99 14.46 Other 19.10 18.50 Mall Tenant Occupancy Costs Year Ended December 31, 2009 2008 Mall store sales (in millions) (3) $ 4,937.8 $ 5,239.8 Minimum rents 9.5 % 8.8 % Percentage rents 0.7 % 0.6 % Tenant reimbursements (4) 3.7 % 3.8 % Mall tenant occupancy costs 13.9 % 13.2 % (1) Includes Stabilized malls, Associated centers, Community centers and Other. (2) Average Gross Rent does not incorporate allowable future increases for recoverable common area expenses. (3) Represents 100% of mall shop sales for the malls (including malls in which we own less than a 100% interest). (4) Represents reimbursements for real estate taxes, insurance, common area maintenance charges and certain capital expenditures. -13- CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Year Ended December 31, 2009 Top 25 Tenants Based on Percentage of Total Revenues as of December 31, Tenant Number of Stores Square Feet Percentage of Total Revenues 1 Limited Brands, LLC(1) 159 800,309 3.07 % 2 Foot Locker, Inc. 181 685,554 2.51 % 3 The Gap Inc. 94 985,080 2.28 % 4 Abercrombie & Fitch, Co. 98 659,673 2.25 % 5 AE Outfitters Retail Company 86 501,338 2.12 % 6 Signet Group plc(2) 117 208,108 1.86 % 7 Luxottica Group, S.P.A.(3) 149 324,529 1.56 % 8 Genesco Inc.(4) 188 266,361 1.52 % 9 Dick's Sporting Goods, Inc. 18 1,074,973 1.39 % 10 Zale Corporation 135 137,831 1.36 % 11 Express Fashions 49 404,982 1.33 % 12 JC Penney Co. Inc.(5) 75 8,528,507 1.31 % 13 Finish Line, Inc. 72 372,872 1.23 % 14 New York & Company, Inc. 58 412,948 1.22 % 15 Charlotte Russe Holding, Inc. 52 360,274 1.18 % 16 Aeropostale, Inc. 76 260,117 1.01 % 17 Pacific Sunwear of California 69 252,616 0.94 % 18 The Buckle, Inc. 50 247,907 0.94 % 19 Christopher & Banks, Inc. 87 297,010 0.90 % 20 The Regis Corporation(6) 157 189,395 0.88 % 21 Barnes & Noble Inc. 23 700,553 0.87 % 22 Charming Shoppes, Inc.(7) 51 290,878 0.86 % 23 The Children's Place Retail Stores, Inc. 54 227,571 0.85 % 24 Tween Brands, Inc.(8) 67 272,925 0.78 % 25 Sun Capital Partners, Inc.(9) 55 684,929 0.78 % 2,220 19,147,240 35.00 % (1) Limited Brands, LLC operates Victoria's Secret and Bath & Body Works. (2) Signet Group plc operates Kay Jewelers, Marks & Morgan, JB Robinson, Shaw's Jewelers, Osterman's Jewelers, LeRoy's Jewelers, Jared Jewelers, Belden Jewelers and Rogers Jewelers. (3) Luxottica Group, S.P.A. operates Lenscrafters, Sunglass Hut, and Pearl Vision. (4) Genesco Inc. operates Journey's, Jarman, Underground Station, Hat World, Lids, Hat Zone, and Cap Factory stores. (5) JC Penney Co. Inc. owns 36 of these stores. (6) The Regis Corporation sold the Trade Secret line of salons during 2009, including 55 stores in our portfolio. (7) Charming Shoppes, Inc. operates Lane Bryant, Fashion Bug and Catherine's. (8) Tween Brands, Inc. was purchased by The Dress Barn, Inc. in late 2009. (9) Sun Capital Partners, Inc. operates Fazoli's, Anchor Blue, Gordmans, Limited Stores, Smokey Bones and Shopko Stores. -14- CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Year Ended December 31, 2009 Capital Expenditures for the Three Months and Year Ended December 31, 2009 (In thousands) Three Months Full Year Tenant allowances $ 7,851 $ 40,227 Renovations 7 448 Deferred maintenance: Parking lot and parking lot lighting 949 3,102 Roof repairs and replacements 1,040 3,148 Other capital expenditures 1,963 5,506 Total deferred maintenance expenditures 3,952 11,756 Total capital expenditures $ 11,810 $ 52,431 The capital expenditures incurred for maintenance such as parking lot repairs, parking lot lighting and roofs are classified as deferred maintenance expenditures. These expenditures are billed to tenants as common area maintenance expense and the majority is recovered over a five to fifteen year period. Renovation capital expenditures are for remodelings and upgrades to enhance our competitive position in the market area.A portion of these expenditures covering items such as new floor coverings, painting, lighting and new seating areas are also recovered through tenant billings.The costs of other items such as new entrances, new ceilings and skylights are not recovered from tenants.We estimate that 30% of our renovation expenditures are recoverable from our tenants over a ten to fifteen year period.The third category of capital expenditures is tenant allowances, sometimes made to third-generation tenants.Tenant allowances are recovered through minimum rents from the tenants over the term of the lease. Deferred Leasing Costs Capitalized (In thousands) 2009 2008 Quarter ended: March 31, $ 651 $ 596 June 30, 208 990 September 30, 690 818 December 31, 699 911 $ 2,248 $ 3,315 -15- CBL & Associates Properties, Inc. Supplemental Financial and Operating Information For the Three Months and Year Ended December 31, 2009 Properties Opened During the Year Ended December 31, 2009 (Dollars in thousands) CBL's Share of Property Location Total Project Square Feet Total Cost Cost To Date Date Opened Initial Yield (a) Mall Expansions: Asheville Mall - Barnes & Noble Asheville, NC 40,000 $ 11,684 $ 8,037 Spring-09 5.3 % Oak Park Mall - Barnes & Noble (b) Kansas City, KS 34,000 9,619 11,493 Spring-09 7.9 % Redevelopments: West County - restaurant village St. Louis, MO 90,620 34,149 26,960 Spring-09 9.9 % Community/Open-Air Centers: Hammock Landing (Phases I and 1A) (c) West Melbourne, FL 470,042 36,757 37,553 Spring-09/Fall-10 7.9 %* Summit Fair (d) Lee's Summit, MO 483,172 22,000 22,000 Summer-09/Summer-10 9.0 % Settlers Ridge (Phase I) (b) Robinson Township, PA 401,022 109,111 91,624 Fall-09 6.0 %* The Promenade (e) D'Iberville, MS 651,262 82,568 71,875 Fall-09 7.6 % 2,170,118 $ 305,888 $ 269,542 Properties Under Development at December 31, 2009 (Dollars in thousands) CBL's Share of Property Location Total Project Square Feet Total Cost Cost To Date Date Opened Initial Yield (a) Community/Open-Air Centers: The Pavilion at Port Orange (Phases I and 1A) (b) Port Orange, FL 483,942 66,870 59,228 Fall-09/Summer-10 7.8 %* 483,942 $ 66,870 $ 59,228 (a) Pro forma initial yields represented here may be lower than actual initial returns as they are reduced for management and development fees. (b) Costs to date may be gross of applicable reimbursements. (c) Hammock Landing is a 50/50 joint jenture.Costs to date may be gross of applicable reimbursements. (d) CBL's interest represents cost of the land underlying the project for which it will receive ground rent and a percentage of the operating cash flows. (e) The Promenade is an 85/15 joint venture.Amounts shown are 100% of total costs and cost to date as CBL has funded all costs to date. Costs to date may be gross of applicable reimbursements. *Pro forma initial yields for phased projects reflect full land cost in Phase I.Combined pro forma yields are higher than Phase I project yields. -16-
